RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 06a0424p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                    X
                           Petitioners-Appellants, -
 SAMI K. BERRI; TINA ORHAM BERRI,
                                                     -
                                                     -
                                                     -
                                                         No. 05-4045
           v.
                                                     ,
                                                      >
 ALBERTO R. GONZALES, Attorney General,              -
                            Respondent-Appellee. -
                                                    N
                           On Petition for Review of an Order
                         of the Board of Immigration Appeals.
                            Nos. A29 608 462; A72 171 992.
                                           Argued: October 25, 2006
                                  Decided and Filed: November 16, 2006
             Before: MARTIN and COOK, Circuit Judges; TARNOW, District Judge.*
                                              _________________
                                                    COUNSEL
ARGUED: David H. Paruch, LAW OFFICES OF DAVID H. PARUCH, Troy, Michigan, for
Petitioners. William J. Kopp, ASSISTANT UNITED STATES ATTORNEY, Cleveland, Ohio, for
Respondent. ON BRIEF: David H. Paruch, LAW OFFICES OF DAVID H. PARUCH, Troy,
Michigan, for Petitioners. William J. Kopp, ASSISTANT UNITED STATES ATTORNEY,
Cleveland, Ohio, for Respondent.
                                              _________________
                                                  OPINION
                                              _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Husband and wife Sami and Tina Berri, citizens
of Lebanon, claim eligibility for asylum, withholding of removal, and relief under the Convention
Against Torture. The Immigration Judge (IJ) denied their claims, and a member of the Board of
Immigration Appeals (BIA) affirmed without opinion. The Berris appeal the denial of their claims.
They also appeal the IJ’s denial of their motion for continuance and the BIA’s affirmance without
opinion. For the following reasons, we DENY the Berris’ petition for review. We also AFFIRM
the IJ’s denial of a continuance and the BIA’s use of its affirmance without opinion procedure.



         *
          The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of Michigan, sitting by
designation.


                                                          1
No. 05-4045              Berri et al. v. Gonzales                                                           Page 2


                                                          I
        Petitioner Sami Berri (“Sami”) is a native and citizen of Lebanon. His wife, Petitioner Tina
Berri (“Tina”), is a native Iraqi and a citizen of Lebanon. In 1970, because he was having financial
problems, Sami moved to Kuwait in order to work. In 1979 Sami opened his own business under
the sponsorship of a Kuwaiti citizen. Sami held a work permit which only allowed him to remain
for five years, but Sami continually renewed the permit.
         Sami and Tina met in Kuwait, and married in 1978. During his testimony before the IJ, Sami
first stated that because he was Shiite Muslim and she was a Syrian Christian, they could not marry
in Kuwait, but rather, had to elope to Lebanon. However, when later questioned by the IJ, Sami
stated that they were in fact legally married in Kuwait. Tina testified that she had to feign
converting to Islam in order to get married. In 1979, Tina gave birth to a daughter, Saly.
       According to the Berris, their problems began in Kuwait. Sami testified that in 1988, while
going home from work on his lunch1 break, Kuwaiti security forces arrested him because they
believed he was a member of Amal, a group believed to be working to overthrow the Kuwaiti
government. For nineteen days, Sami was incarcerated in a small room and treated harshly. Sami
and Tina both testified that during this period, he was not allowed to have visitors, although in his
asylum application Sami stated that Tina visited him while he was captive.
       After his confinement, Sami was transferred to a hospital where he was force-fed, and then
moved to a detention camp with 300 other individuals for one or two weeks. With the permission
of Kuwaiti Government officials, the Berri family was allowed to leave Kuwait and return to
Lebanon. Sami testified that he had to leave everything behind in Kuwait, although in fact, he
already had an apartment in Beirut. The Berris returned to Lebanon while the country was in the
midst of a civil war, and their apartment was located on the so-called “green line” between the East
and West Beirut, where Hezbollah militias maintained checkpoints.
        Sami’s testimony regarding the Hezbollah militia’s treatment of him varies. He testified that
on the first day he arrived at his apartment, militia members accused him of being an Amal member
(on the basis of his surname) sent to spy on them, and demanded that Sami give them money to
support the militia. Sami initially testified that he was never arrested or detained and left Beirut after
the militia threatened him two times, but later testified that the militia was living in the same
building as his family and came to his apartment up to ten times a day. He also testified that the
militia had taken him to a detention room where he was threatened, kicked, slapped, pushed and
beaten to the point that he bled.
         The Berris also alleged that the militia was responsible for bombing their car and apartment,
although outside of their testimony, they provided no evidence of this happening. With respect to
the car, Sami testified that it was blown up during the daytime while they were away from the house.
However, Tina testified that their car was bombed in the middle of the night while the family was
sleeping upstairs above the building’s garage. In order to escape the Hezbollah militia, the family
sometimes stayed with friends in the suburbs of Beirut. Tina testified that despite being terrified
while in Beirut, they were safe at their friends’ home.
        In June 1988, the Berris went to the United States in order to escape these threats. Using his
business contacts in the United States, Sami obtained a non-immigrant visa for business. Tina
entered the United States as a non-immigrant visitor for pleasure. Sami reentered Lebanon after that
for the purpose of transferring money he had in Lebanese bank accounts. According to stamps on

        1
         The Berris share the same last name as Nabi Berri, leader of the Amal party. According to Sami, as far as he
knows, they are of no relation to one another.
No. 05-4045           Berri et al. v. Gonzales                                                  Page 3


his passport and his testimony, it appears that he went back to Lebanon from the United States on
July 29, 1988, then went to Syria and reentered Lebanon in early August, and then came again to
Lebanon from the United States in October 1988. His final entry into the United States was in
November 1988. During his travels to Lebanon, he did not go back to the same area of Beirut that
he lived in, and was able to enter and leave unharmed.
        This case was commenced on November 16, 1999, when the INS issued Notices to Appear
to the Berris for remaining in the United States longer than permitted under their non-immigrant
visas. After a series of postponements, the case went before the IJ on January 20, 2004. The Berris
had obtained new counsel less than two weeks prior to the hearing date, and filed an untimely
motion for continuance. The IJ refused to grant a continuance. The IJ granted their request for
voluntary departure, but denied their claims to asylum, withholding of removal, and for relief under
the Convention Against Torture.
       On August 2, 2005, a member of the Board of Immigration Appeals affirmed the IJ’s
decision without opinion. The Berris filed this timely appeal.
                                                   II
       We review an IJ’s denial of a continuance for abuse of discretion. Abu-Khaliel v. Gonzales,
436 F.3d 627, 634 (6th Cir. 2006). The Berris’ case has been pending since 1999. Due to a
combination of their requests and rescheduling for priority cases, their hearing was postponed
several times. One to two weeks before their January 2004 hearing was scheduled, the Berris
obtained new counsel to represent them. Seven days before the hearing, counsel filed a motion for
continuance with the court for the purpose of reviewing the record more thoroughly, speaking with
the Berris, and retaining an expert witness. The Berris concede that their motion was untimely.

        Even if a motion is untimely, an IJ may grant a motion for continuance if good cause is
shown. 8 C.F.R. §1003.29. The Berris contend that they have shown good cause, and allege that
the IJ was more concerned with the fact the docket was booked until 2005, and that the IJ simply
did not want the Berris to receive the benefit of further delay.
         We agree with the IJ that the Berris failed to show good cause. Despite the fact that this case
was pending since 1999 and that the hearing date of January 2004 was scheduled nearly two years
prior, the Berris did not obtain new counsel until one to two weeks before the hearing date. This
delay in hiring new counsel was also inexcusable given the fact that the new attorney was already
representing the Berris’ daughter in a separate proceeding. Thus, he undoubtedly was familiar with
the facts of their case, reducing the risk of ineffective representation.
        Therefore, we hold that the IJ’s denial of the Berris’ motion for continuance was not an abuse
of discretion.
                                                  III
         We next review the Berris’ claims for asylum, withholding of removal, and relief under the
Convention Against Torture. Pursuant to 8 U.S.C. § 1252(b)(4)(B), an IJ’s “findings of fact are
conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” This
test is akin to a substantial evidence test. Yu v. Ashcroft, 364 F.3d 700, 702 (6th Cir. 2004). We
review legal questions involving immigration proceedings de novo. Ali v. Ashcroft, 366 F.3d 407,
409 (6th Cir. 2004). When the BIA adopts the IJ’s reasoning, we review the IJ’s decision in order
to determine whether there was an abuse of discretion. “An abuse of discretion can be shown when
the IJ or Board offers no ‘rational explanation, inexplicably departs from established policies, or
rests on an impermissible basis such as invidious discrimination against a particular race or group.’”
No. 05-4045           Berri et al. v. Gonzales                                                  Page 4


Denko v. INS, 351 F.3d 717, 723 (6th Cir. 2003) (quoting Balani v. INS, 669 F.2d 1157, 1161 (6th
Cir. 1982)).
a. The IJ’s Credibility Determination
        The Berris, noting that several years have passed between the events and their trial, contend
that despite “minor and irrelevant” inconsistencies, their “core testimony was clear.” Appellant’s
Br. at 16. We disagree, and find that there are sufficient inconsistencies to support the IJ’s finding.
         Sami initially said in his application that he was allowed to have visitors while imprisoned
in Kuwait, yet later said he was not allowed to receive visitors. In addition, Sami’s testimony
regarding the number of times he was questioned by Hezbollah, whether he was arrested, and
whether he was beaten, varies greatly. Further, Sami and Tina’s testimony with respect to when
their car was bombed differs significantly. Undoubtedly, these are the kinds of traumatic events that
an individual may forget the exact details of; at the same time, however, these are significant and
likely memorable events. Such a wide discrepancy in testimony, particularly in the course of one
trial, demonstrates that there was substantial evidence supporting the IJ’s adverse credibility finding.
And such changes in testimony concern not only traumatic events. For example, Sami even
misstated the country in which he married Tina.
        Some inconsistencies, such as the circumstances of Sami’s treatment in Kuwait (which, of
course, has no bearing on whether he should be returned to Lebanon), and the statement that they
left Kuwait with nothing even though they had an apartment in Lebanon, are arguably minor or
irrelevant. However, it is “their cumulative effect” that lends support to the IJ’s adverse credibility
finding. Yu, 364 F.3d at 704.
        We hold that given the number of inconsistencies and the lack of corroborating evidence to
support the Berris’ statements, the IJ’s credibility determination was a reasonable one, and we are
inclined to follow it.
b. Asylum
        The Attorney General has the discretionary authority to grant asylum to an alien who
qualifies as a “refugee.” 8 U.S.C. § 1158(b)(1). It is the applicant’s burden of proof to establish that
he qualifies for refugee status. He must demonstrate that he suffered past persecution or has a well-
founded fear of future persecution on the basis of his “race, religion, nationality, membership in a
particular social group, or political opinion.” Koliada v. INS, 259 F.3d 482, 486-87 (6th Cir. 2001)
(quoting 8 U.S.C. § 1101(a)(42)(A)) .
       If an applicant establishes that he has suffered past persecution, there is a rebuttable
presumption that he has a well-founded fear of future persecution. 8 C.F.R. § 208.13(b)(1); Ali, 366
F.3d at 410. This presumption may be rebutted by the government if it establishes, by a
preponderance of the evidence, that the circumstances in the applicant’s country have since changed.
Rreshpja v. Gonzales, 420 F.3d 551, 555 (6th Cir. 2005).
       Whether an applicant establishes a well-founded fear of future persecution is measured by
a subjective and an objective standard. Id. To satisfy the subjective standard, the applicant must
have a genuine fear of persecution. Id. With respect to the objective standard, the applicant must
demonstrate that a reasonable person in the same circumstances would fear returning to his country
based on account of one of the five protected grounds. Id.
        Even if an alien qualifies as a refugee under statutory criteria, the IJ may still exercise
discretionary authority in determining whether to grant asylum. Yu, 364 F.3d at 702. “The
No. 05-4045              Berri et al. v. Gonzales                                                          Page 5


discretionary judgment to grant asylum to a refugee is ‘conclusive unless manifestly contrary to law
and an abuse of discretion.’” Id. at 703 (quoting 8 U.S.C. § 1252(b)(4)(D)).
       The Berris base their claims that they will be persecuted upon return to Lebanon on two
grounds: (1) their intermarriage, and (2) imputed political belief based upon their surname, which
they share with the leader of Amal.
        Assuming arguendo that intermarriage qualifies under the Act, the Berris have failed to put
forth any evidence demonstrating past persecution on account of their marriage. Further, they have
failed to demonstrate that they have a well-founded fear of future persecution. According to the
State Department’s International Religious Freedom Report of 2003, which the IJ relied upon,
citizens of Lebanon are generally free to practice the religion of their choice, and “[m]any families2
have relatives who belong to different religious communities and intermarriage is not uncommon.”
The Berris have offered absolutely no evidence to the contrary.
        With respect to the Berris’ claim of imputed political belief based on their surname, they
have presented no evidence beyond their inconsistent testimony in order to demonstrate past
persecution. As an initial matter, anything that happened in Kuwait is irrelevant to this proceeding
because the Berris are to be sent back to Lebanon, not Kuwait. As for their experience in Lebanon,
even if we were to believe that they suffered persecution in the past, the Berris have no reasonable
basis for fearing persecution upon their return. Sami’s father, who shares the Berri last name, has
remained in Lebanon free from persecution. In addition, letters from the Department of State in
1999 relating to other applicants explain that all sectarian militias other than Hezbollah, including
Amal’s militant wing, have been disarmed,    and that the “green line” separating East and West Beirut
during the civil war no longer exists. 3 In sum, any evidence of past persecution that Lebanese
officials inflicted upon the Berris is rebutted by the change in circumstances since 1988.
         Even if we were to find that the Berris have a well-founded fear of persecution if they return
to where they lived in Beirut, the Berris have not shown that they fear persecution in all parts of
Lebanon. In order to prevail, the Berris must show that they have a well-founded fear of persecution
throughout the entire country. 8 C.F.R. § 208.13(b)(2)(ii); In re C-A-L, 21 I&N Dec. 754, 757 (BIA
1997) (“This Board has found that an alien seeking to meet the definition of a refugee must do more
than show a well-founded fear of persecution in a particular place within a country. He must show
that the threat of persecution exists for him country-wide.”). Tina testified that they were safe in the
suburbs of Beirut. In addition, Sami was able to safely reenter and depart from Lebanon in 1988,
during a civil war, without being harmed.
       We find that the Berris have not established past persecution or a well-founded fear of future
persecution.
c. Withholding of Removal
        An alien may not be removed to a country if “the alien’s life or freedom would be threatened
in that country because of the alien’s race, religion, nationality, membership in a particular social


        2
         The 2006 Religious Freedom Report, which contains the same findings, is available at
http://www.state.gov/g/drl/rls/irf/2006/71426.htm.
        3
          Additionally, we note that in 2005, Amal and the political wing of Hezbollah formed an alliance — the
Resistance and Development Bloc — which won control of 35 Parliament seats. Henry Srebrnik, Whose fault was the
Qana tragedy?, NATIONAL POST (F/K/A THE FINANCIAL POST), August 1, 2006, at A13. In fact, the current speaker of
parliament is Nabi Berri, the Amal leader with whom the Berris share their surname. U.S Department of State, Profile
on Lebanon. http://www.state.gov/r/pa/ei/bgn/35833.htm.
No. 05-4045           Berri et al. v. Gonzales                                                    Page 6


group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A). Although the IJ may grant withholding of
removal based upon the same five grounds as a claim for asylum, the alien’s burden of proof is
different. An applicant must provide evidence showing a “clear probability” that he or she would
be subject to persecution, Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir. 2004), meaning “that it is
more likely than not that the alien would be subject to persecution.” INS v. Stevic, 467 U.S. 407,
423 (1984). When an applicant “fail[s] to meet the statutory eligibility requirements for asylum, the
record necessarily supports the finding that [the applicant does] not meet the more stringent standard
of a clear probability of persecution required for withholding of [removal].” Allabani v. Gonzales,
402 F.3d 668, 675 (6th Cir. 2005) (citations omitted). Because the Berris fail to meet the
requirements for asylum, they necessarily fail to meet the requirements for withholding of removal.
d. Relief Under the Convention Against Torture
          An applicant seeking relief under the Convention Against Torture has the burden of proving
that it is more likely than not that he will be tortured if removed to the proposed country. 8 C.F.R.
§ 208.16(c)(2). Unlike claims of asylum and withholding of removal, an applicant need not show
torture on one of the five statutory grounds; rather,
       [t]orture is defined as any act by which severe pain or suffering, whether physical or
       mental, is intentionally inflicted on a person for such purposes as obtaining from him
       or her or a third person information or a confession, punishing him or her for an act
       he or she or a third person has committed or is suspected of having committed, or
       intimidating or coercing him or her or a third person, or for any reason based on
       discrimination of any kind, when such pain or suffering is inflicted by or at the
       instigation of or with the consent or acquiescence of a public official or other person
       acting in an official capacity.
8 C.F.R. § 1208.18(a)(2). In deciding whether torture is more likely than not to occur upon the
applicant’s return to the country, we “consider the possibility of future torture, including any
evidence of past torture inflicted upon the applicant and evidence that the applicant is not likely to
be tortured in another area of the country of removal.” Ali v. Reno, 237 F.3d 591, 596-97 (6th Cir.
2001); see also 8 C.F.R. § 208.16(c)(3).
         The Berris base their Convention Against Torture claim on the same grounds as their
requests for asylum and withholding of removal — their intermarriage and their surname. Just as
they fail to demonstrate that persecution is more likely than not, they likewise fail to demonstrate
that torture is more likely than not. Therefore, we deny relief under the Convention Against Torture.
                                                 IV
        The Berris also challenge the BIA’s affirmance without opinion, arguing that the BIA failed
to follow its own procedure, and “[t]he factual and legal errors raised on appeal to the Board are
substantial and the cumulative effect of these errors warranted a written decision after review by a
three-member panel.” Appellant’s Br. at 24.
       The BIA may issue an affirmance without opinion if certain criteria are met:
       The Board member to whom a case is assigned shall affirm the decision of the
       Service or the immigration judge, without opinion, if the Board member determines
       that the result reached in the decision under review was correct; that any errors in the
       decision under review were harmless or nonmaterial; and that
       (A) The issues on appeal are squarely controlled by existing Board or federal court
       precedent and do not involve the application of precedent to a novel factual situation;
       or
No. 05-4045           Berri et al. v. Gonzales                                                  Page 7


       (B) The factual and legal issues raised on appeal are not so substantial that the case
       warrants the issuance of a written opinion in the case.
8 C.F.R. § 1003.1(e)(4)(i). In Denko v. INS, we explained that “a three-member panel on appeal is
appropriate only when the BIA needs to establish precedent, the BIA needs to settle differences
among IJs, the case is of national importance, the IJ’s decision is not in conformity with the law, the
IJ makes a clearly erroneous factual determination, or the Board needs to reverse the IJ’s decision.”
351 F.3d 717, 727 n.6 (6th Cir. 2003).
         We also noted that the BIA member must have given the case his or her full consideration
and assessed the decision before he or she reached the conclusion that an affirmance without opinion
is appropriate. Id. at 729. This is because in order to reach that conclusion, the BIA must have
determined that the IJ made the correct decision, any errors are harmless or nonmaterial, any issues
raised are controlled by precedent, and that no novel issues are raised or factual and legal issues
raised are insubstantial. Id. Most relevant to the case at bar is our observation in Denko that when
the BIA has adopted the IJ’s ruling without opinion, appeals courts have simply looked to the IJ’s
decision as the final agency determination. Id. at 728. Therefore, “‘it makes no practical difference
whether the BIA properly or improperly streamlined review of [the Berris’] case’ because . . . ‘our
ability to conduct a full and fair appraisal of [the Berris’] case is not compromised.’” Id. at 732
(quoting Georgis v. Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003)).
        The factual and legal issues in this case fit within the boundaries of section 1003.1(e)(4)(i).
Further, because we treat the IJ’s decision as the final decision and subject it to de novo review, the
Berris have not lost their opportunity for a meaningful appellate review of their case. Id. at 728,
732. Therefore, we hold that the BIA’s affirmance without opinion was proper in this case.
                                                  V
       For the reasons above, we DENY the petition for review.